DETAILED ACTION
Election/Restrictions
Applicant’s election of the invention of Group II, Claims 14 through 20, in the reply filed on June 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 through 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 3, 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Method for Manufacturing an Actuator Switch--.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content does not appear to be directed to the claimed invention, e.g. manufacturing process.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 16, it is unclear if “a high voltage signal source” (lines 1-2) is referring to “a voltage signal source” (line 6 of Claim 14).  Are these the same voltage sources?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2007/0152974 to Kim et al (hereinafter “Kim”) in view of U.S. Publication 2011/0227872 to Huska et al (hereinafter “Huska”).
Claim 14:  Kim discloses a method of making an actuator switch, the actuator switch configured to:
receive a threshold amount of pressure on a top surface [ of 51] of a flexible film (e.g. 54, in Fig. 8A);
in response to receiving the threshold amount of pressure, contact a first electrode (e.g. 58) with a second electrode (e.g. 59, ¶ [0065]); and
in response to the first electrode contacting the second electrode, generate, by an electro-active polymer (EAP) actuator, haptic feedback and provide, by a high voltage signal source (e.g. power supply, ¶ [0068]), an input detection signal (e.g. ¶ [0068]).
Claim 15:  Kim discloses the method of claim 14, wherein the EAP actuator deforms in response to a voltage from the voltage signal source applied to the EAP actuator (e.g. Fig. 8B, ¶ [0068]).
Claim 16:  Kim discloses the method of claim 14, wherein the first electrode is coupled to the high voltage signal source (e.g. power supply 30), the second electrode is coupled to an input detector (sensor).
Claim 17:  Kim discloses the method of claim 14, wherein a spacer (e.g. 53) maintains at least a threshold distance between the first electrode and the second electrode in the absence of touch pressure applied on the top surface of the flexible film above the first electrode (e.g. Fig. 8A).
Claim 18:  Kim discloses the method of claim 14, wherein providing the input detection signal comprises providing, by each of two additional electrodes (e.g. 32a, 32b), the input signal.
Claim 19:  Kim discloses the method of claim 14, wherein providing the input detection signal comprises providing, by each of two additional electrodes (e.g. 32a, 32b), the input signal, each of the two additional electrodes insulated from the first electrode and the second electrode [by layer 33, in Fig. 8A].
Claim 20:  The method of claim 14, wherein providing the input detection signal comprises providing, by two additional electrodes (e.g. 32a, 32b).  
Kim does not necessarily state that the EAP actuator is a piezoelectric actuator.
Huska discloses a manufacturing process for an art-recognized equivalent actuator switch (in Fig. 4) where an EAP actuator can utilize a piezoelectric material as the electro-active polymer material such that the EAP actuator would be a piezoelectric actuator (e.g. ¶ [0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the EAP actuator of Kim with the piezoelectric material of Huska, to provide an equivalent EAP/piezoelectric actuator for an actuator switch having the same purpose.
Regarding Claims 16 and 20, Huska further discloses that the switch is coupled to a signal ground [see electrical ground diagrammed on the right side of Fig. 4] and that two additional electrodes (e.g. 412, 414, 406) can generate a capacitive-based input detection to detect movement of the flexible film (e.g. ¶ [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim by adding a signal ground and forming the two additional electrodes as capacitor electrodes, as taught by Huska, to electrically ground the circuit and provide capacitive-based input detection to monitor movement of the flexible film when touched.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication, JP 2012-43299 discloses an actuator switch (in Figs. 2a, 2b) that includes a piezoelectric actuator (150).
b)	Non-Patent Literature IEEE Publication, entitled "Design and Realization of Electroactive Polymer Actuators for Transparent and Flexible Haptic Feedback Interfaces," discloses an actuator switch with a piezoelectric actuator and first and second electrodes (see Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896